Civil Case Docket Page                                                            Page 1 of 1
        Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 1 of 12. PageID #: 4


skip to main content
                                            Print


                               CASE INFORMATION

 CV-19-919388 MARLESHA BERRY, ET AL. vs. JOHN DOE, ET
 AL.


                                  Docket Information


Filing      Docket Docket                                                              View
                                Docket Description
Date        Party      Type                                                           Image
08/10/2019 N/A         SR       FEDEX RECEIPT NO. 39415674 DELIVERED BY
                                FEDEX 08/09/2019 LIBERTY MUTUAL GENERAL
                                INSURANCE COMPANY PROCESSED BY COC
                                08/10/2019.
08/07/2019 N/A         SR       SUMMONS E-FILE COPY COST
08/07/2019 D2          CS       WRIT FEE
08/07/2019 D2          SR       SUMS COMPLAINT(39415674) SENT BY FEDERAL
                                EXPRESS. TO: LIBERTY MUTUAL GENERAL
                                INSURANCE COMPANY 175 BERKELEY STREET
                                BOSTON, MA 02116
08/07/2019 N/A         SF       JUDGE HOLLIE L GALLAGHER ASSIGNED
                                (RANDOM)
08/07/2019 P1          SF       LEGAL RESEARCH
08/07/2019 P1          SF       LEGAL NEWS
08/07/2019 P1          SF       LEGAL AID
08/07/2019 P1          SF       COURT SPECIAL PROJECTS FUND
08/07/2019 P1          SF       COMPUTER FEE
08/07/2019 P1          SF       CLERK'S FEE
08/07/2019 P1          SF       DEPOSIT AMOUNT PAID THOMAS J ZAFFIRO
08/07/2019 N/A         SF       CASE FILED: COMPLAINT
Only the official court records available from the Cuyahoga County Clerk of Courts, available
in person, should be relied upon as accurate and current.
Website Questions or Comments.
Copyright © 2019 PROWARE. All Rights Reserved. 1.1.230




                                                                          EXHIBIT 1


https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q... 9/6/2019
            Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 2 of 12. PageID #: 5




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                              Court of Common Pleas


                                             New Case Electronically Filed:
                                                 August 7,2019 09:48


                                           By: THOMAS J. ZAEFIRO 0051954

                                                Confirmation Nbr. 1782399



  MARLESHA BERRY, ET AL.                                                    CV 19 919388

           vs.
                                                                  Judge: HOLLIE L. GALLAGHER
  JOHN DOE, ET AL.




                                                     Pages Filed: 8




Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
            Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 3 of 12. PageID #: 6


                                       IN THE COURT OF COMMON PLEAS
                                           CUYAHOGA COUNTY, OHIO

     MARLESHA BERRY                                       )
     1042 East 131st                                      )
                                                                    CASE NO:
     East Cleveland, OH 44108                             )
                                                       )
     and                                               )            JUDGE:
                                                       )
  R.S.                              by and through his )
                                    RRY                )
                                                                                 COMPLAINT
     1042 East 131st                                   )

     East Cleveland, OH 44108                             )
                                                        )
     and                                                )
                                                        )
                                     by and through her )
   J.F.
                                     RY                 )
     1042 East 131st                                    )

     East Cleveland, OH 44108                             )
                                                   )
     and                                           )
                                                   )
                               A byand through her )
    D.B.                        RRY                )
     1042 East 131st                               )

     East Cleveland, OH 44108                             )
                                                          )
                      Plaintiffs,                         )
                                                          )
              -vs-                                        )
                                                          )
     JOHN DOE                                             )
     Address Unknown                                      )
                                                  )
     and                                          )
                                                  )
     LIBERTY           MUTUAL             GENERAL )
     INSURANCE COMPANY
     175 Berkeley Street
     Boston, Massachusetts 02116

                       Defendants,




                                                              -1-
Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
            Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 4 of 12. PageID #: 7


             Plaintiffs Marlesha Berry,     R.S.            D.B.                  and
                                                                                        J.F.               for their

     cause of action against Defendants John Doe and Liberty Mutual General Insurance Company

     (“Liberty”) states as follows:


                                                     COUNT ONE

     1.      Plaintiff
                        R.S.              a minor, age 9 years old and brings his claim by his parent and next

     of friend Marlesha Berry.


     2.      Plaintiff,   R.S.            states that on or about August 31, 2017 at approximately 8:00 pm


     he was a rear seat passenger in the vehicle operated by his mother, Marlesha Berry. Said motor


     vehicle was parked in the parking lot of Walgreens on Euclid Avenue in the City of Cleveland, Ohio

     when Defendant, John Doe attempted to park next to the vehicle striking plaintiff’s vehicle in the


     rear end.


     3.      Plaintiff    R.S.            further states that as direct result of Defendant John Doe’s


     negligent driving he sustained injuries to his       head, neck, back , and was otherwise injured; and

     sustained great pain of body and mind and has incurred medical expenses in excess of TWO

     THOUSAND FIVE HUNDRED DOLLARS                           ($2,500.00) at the time of the filing of the within


     Complaint, and expects to incur medical expenses in the future to treat his               injuries   which he

     believes are permanent in nature.


                                                     COUNT TWO

     4.      Plaintiffs further state and incorporate the allegations of paragraphs one through Three


     of Count One as if fully rewritten herein.

     5.      Plaintif
                        R.S.             states on belief that Liberty, is a corporation duly incorporated




                                                            -2-
Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
            Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 5 of 12. PageID #: 8


     under the     laws of the State of Ohio and at all times pertinent hereto are and were doing business

     in The County of Cuyahoga, and the State of Ohio in the sale and providing of insurance to the

     general public.


     6.      Plaintiff   R.S.               further state that on or about August 31, 2017 he was an insured


     pursuant to an automobile insurance policy issued by defendant Liberty and was at all times herein

     an insured pursuant to the terms and conditions of that policy. A copy of the policy is not attached

     for the reason it is in the possession ofDefendant Liberty.


                                                   COUNT THREE

     7.      Plaintiffs further state and incorporate the allegations of paragraphs one through six of

     Counts One, and Two as if fully rewritten herein.


     8.      Plaintiff
                         R.S.             further states that he filed an underinsured/uninsured motorist


     claim with Defendant, Liberty pursuant to his insurance policy with Defendant Liberty.


     9.      Plaintiff further states that she made a demand for payment pursuant to the terms of the

     policy but defendant has refused to tender an reasonable offer and Defendant has further failed to

     tender medical payment as required by the policy.


     10.     Plaintiff
                         R.S.             further states that defendant Liberty’s actions      and/or inactions

     are in direct violation of the terms and conditions of the insurance policy with defendant.

     11.     Plaintiff further states that defendant Liberty’s failure to act in good faith in the


     processing of this claim have forced him to seek judicial determination of his damages and have


     forced him to incur unnecessary legal expenses for the same.

     12.     Plaintiff further states that Defendant, Liberty has failed to negotiate in good faith and


     has otherwise engaged in bad faith negotiations in this claim.




                                                            -3-
Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
            Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 6 of 12. PageID #: 9


                                                    COUNT FOUR

     14.     Plaintiffs further states and incorporates the allegations of paragraphs one through thirteen

     of Counts One, Two and Three as if fully rewritten herein.


     15.     Plaintiff
                         J.F.               a minor, age 11 years old and brings her claim by her parent and

     next of friend Marlesha Berry.


     16.     Plaintiff, J.F.                states that on or about August 31, 2017 at approximately 8:00 pm


     she was a front seat passenger in the vehicle operated by her mother, Marlesha Berry. Said motor


     vehicle was parked in the parking lot of Walgreens on Euclid Avenue in the City of Cleveland,


     Ohio when Defendant, John Doe attempted to park next to the vehicle                     striking plaintiffs vehicle

     in the rear end.


     17.     Plaintiff   J.F.              further states that as direct result of Defendant John Doe’s

     negligent driving she sustained injuries to her head, neck, back , and was otherwise injured; and


     sustained great pain of body and mind and has incurred medical expenses in excess of TWO

     THOUSAND SIX HUNDRED DOLLARS                            ($2,600.00) at the time of the fling of the within


     Complaint, and expects to incur medical expenses in the future to treat her injuries                   which she


     believes are permanent in nature.


                                                     COUNT FIVE

     18.     Plaintiffs further state and incorporate the allegations of paragraphs one through seventeen


     of Counts One, Two , Three and Four as if fully rewritten herein.


     19.     Plaintiff
                         J.F.               states on belief that Liberty, is a corporation duly incorporated

     under the     laws of the State of Ohio and at all times pertinent hereto are and were doing business


     in The County of Cuyahoga, and the State of Ohio in the sale and providing of insurance to the

     general public.



                                                            -4-
Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
           Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 7 of 12. PageID #: 10


     20.     Plaintiff   J.F.             further state that on or about August 31, 2017 she was an insured

     pursuant to an automobile insurance policy issued by defendant Liberty and was at all times herein

     an insured pursuant to the terms and conditions of that policy. A copy of the policy is not attached


     for the reason it is in the possession of Defendant Liberty.


                                                      COUNT SIX

     21.     Plaintiffs further state and incorporate the allegations of paragraphs one through twenty of


     Counts One, Two , Three, Four and , Five as if fully rewritten herein.


     22.     Plaintiff
                         J.F.                further states that she filed an underinsured/uninsured motorist


     claim with Defendant, Liberty pursuant to her insurance policy with Defendant Liberty.

     23.     Plaintiff further states that she made a demand for payment pursuant to the terms of the


     policy but defendant has refused to tender any reasonable offer and Defendant has further failed to


     tender medical payment as required by the policy.


     24.     Plaintiff further states that defendant Liberty’s actions and/or inactions are in direct

     violation of the terms and conditions of the insurance policy with defendant.


     25.     Plaintiff
                         J.F.               further states that defendant Liberty’s failure to         act in good


     faith in the processing of this claim have      forced her to seek judicial determination of her damages

     and have forced her to incur unnecessary legal expenses for the same.

     26.     Plaintiff   J.F.               further states that Defendant, Liberty           has failed to negotiate


     in good faith by and has otherwise engaged in bad faith negotiations in this claim.


                                                   COUNT SEVEN

     27.     Plaintiffs further states and incorporates the allegations of paragraphs one through twenty six


     of Counts One, Two , Three, Four, Five and Six as if fully rewritten herein.

     28.     Plaintiff   D.B.                a minor, age 17 years old and brings her claim by her parent and



                                                            -5-
Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
           Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 8 of 12. PageID #: 11


     next of friend Marlesha Berry.

     29.     Plaintiff,   D.B.            states that on or about August 31, 2017 at approximately 8:00 pm

     she was a rear seat passenger in the vehicle operated by her mother, Marlesha Berry. Said motor


     vehicle was parked in the parking lot of Walgreens on Euclid Avenue in the City of Cleveland,


     Ohio when Defendant, John Doe attempted to park next to the vehicle                     striking plaintiff’s vehicle

     in the rear end.


     30.     Plaintiff    D.B.           further states that as direct result of Defendant John Doe’s


     negligent driving she sustained injuries to her head, neck, back , and was otherwise injured; and


     sustained great pain of body and mind and has incurred medical expenses in excess of TWO

     THOUSAND SIX HUNDRED DOLLARS                          ($2,600.00) at the time of the filing of the within


     Complaint, and expects to incur medical expenses in the future to treat her injuries                    which she


     believes are permanent in nature.


                                                    COUNT EIGHT

     31.     Plaintiffs further state and incorporate the allegations of paragraphs one thirty of Counts


     One, Two , Three, Four, Five , Six and Seven as if fully rewritten herein.


     32.     Plaintiff                       states on belief that Liberty, is a corporation duly incorporated
                          D.B.
     under the     laws of the State of Ohio and at all times pertinent hereto are and were doing business

     in The County of Cuyahoga, and the State of Ohio in the sale and providing of insurance to the


     general public.


     33.     Plainti      D.B.           further state that on or about August 31, 2017 she was an insured

     pursuant to an automobile insurance policy issue d by defendant Liberty and was at all times herein


     an insured pursuant to the terms and conditions of that policy.        A copy of the policy is not attached

     for the reason it is in the possession of Defendant Liberty.



                                                            -6-
Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
           Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 9 of 12. PageID #: 12


                                                     COUNT NINE

     34.     Plaintiffs further state and incorporate the allegations of paragraphs one through thirty three

     of Counts One, Two , Three, Four, Five , Six, Seven and Eight as if fully rewritten herein.


     35.     PlaintiffD.B.              further states that she filed an underinsured/uninsured motorist


     claim with Defendant, Liberty pursuant to her insurance policy with Defendant Liberty.

     36.     Plaintiff further states that she made a demand for payment pursuant to the terms of the


     policy but defendant has refused to tender any reasonable offer and Defendant has further failed to


     tender medical payment as required by the policy.


     37.     Plaintiff further states that defendant Liberty’s actions and/or inactions are in direct

     violation of the terms and conditions of the insurance policy with defendant.


     38.     PlaintiffD.B.              further states that defendant Liberty’s failure to act in good


     faith in the processing of this claim have forced her to seek judicial determination of her damages


     and have forced her to incur unnecessary legal expenses for the same.

     39.     Plaintiff   D.B.            further states that Defendant, Liberty has failed to negotiate


     in good faith by and has otherwise engaged in bad faith negotiations in this claim.


                                                     COUNT TEN

     40.     Plaintiffs further state and incorporate the allegations of paragraphs one through thirty nine

     of Counts One, Two , Three, Four, Five , Six, Seven, Eight and Nine as if fully rewritten herein.


     41.      Plaintiff Marlesha Berry is the parent of    R.S.            D.B.              and
                                                                                                   J.F.
     and states that as a direct and proximate result of the injuries to her children              she has incurred

     hospital and medical expenses in the amount in excess of TWELVE THOUSAND DOLLARS

     ($12,000.00) at the time of the filing of the within Complaint, and expects to incur medical expenses

     in the future to treat the injuries to children son which she believes are permanent in nature.



                                                            -7-
Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
           Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 10 of 12. PageID #: 13


     42.        Plaintiff further states that she has lost the services and consortium of her children   R.S.
           D.B.                 and   J.F.                and will suffer further loss of services and consortium

     in the future.

              WHEREFORE, Plaintiffs Marlesha Berry,
                                                               R.S.              D.B.             and
                                                                                                        J.F.
              prays for judgment against Defendants         John Doe and Liberty Mutual General Insurance


     Company both jointly and severally         in an amount in excess OF TWENTY FIVE THOUSAND

     DOLLARS ($25,000.00) each in Compensatory Damages and further pray for ONE HUNDRED


     THOUSAND DOLLARS $(100.000.00) each in PUNITIVE DAMAGES together with PRE­


     JUDGMENT INTEREST attorney fees and the costs of this action.




                                                                  /s/ Thomas J. Zaffiro
                                                                  THOMAS J. ZAFFIRO (0051954)
                                                                  Attorney for Plaintiff
                                                                  4577 Mayfield Road
                                                                  South Euclid, Ohio 44121
                                                                  Telephone: (216) 382-0444
                                                                  Fax (216)382-0022
                                                                  toza1120@aol.com




                                                            -8-
Electronically Filed 08/07/2019 09:48 / / CV 19 919388 / Confirmation Nbr. 1782399 / CLSLP
SUMMONS IN A CIVIL ACTION                          COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                             CLEVELAND, OHIO 44113
                  CASE NO.Case:       1:19-cv-02053-PAB  DocNO.
                                                    SUMMONS  #: 1-1 Filed: 09/06/19 11 of 12. PageID #: 14
               CV19919388                  D2 EX                39415674                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                         MARLESHA BERRY,           ET AL.             PLAINTIFF
                                      VS
                                                                                                                SUMMONS
                                JOHN DOE,    ET AL.                   DEFENDANT




          LIBERTY MUTUAL GENERAL INSURANCE                                             You have been named defendant in a sums
          COMPANY                                                                    complaint (copy attached hereto) filed in Cuyahoga
          175 BERKELEY STREET                                                        County Court of Common Pleas, Cuyahoga County
          BOSTON MA 02116                                                            Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          THOMAS J ZAFFIRO                                                             Your answer must also be filed with the court
          4577 MAYFIELD ROAD                                                         within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          SOUTH EUCLID,            OH 44121-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          HOLLIE L GALLAGHER
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Aug 7,        2019                         By.
                                                                       Deputy


             COMPLAINT FILED
                                                                                    39415674




CMSN130
           Case: 1:19-cv-02053-PAB Doc #: 1-1 Filed: 09/06/19 12 of 12. PageID #: 15




August 10,2019

Dear Customer:

The following is the proof-of-delivery for tracking number 788971823567.

Delivery Information:
Status:                     Delivered                    Delivered to:            Shipping/Receiving
Signed for by:              J.DILORETO                   Delivery location:       175 BERKELEY ST
                                                                                  BOSTON, MA 02116
Service type:               FedEx Express Saver          Delivery date:           Aug 9, 2019 08:59
Special Handling:           Deliver Weekday

                            Direct Signature Required




                                         ✓




Shipping Information:
Tracking number:            788971823567                 Ship date:               Aug 7, 2019
                                                         Weight:                  0.5 lbs/0.2 kg



Recipient:                                               Shipper:
LIBERTY MUTUAL GENERAL INSURANCE CO                      CCoC
175 BERKELEY STREET                                      1200 Ontario
BOSTON, MA 02116 US                                      Cleveland, OH 44113 US

Reference                                                CV19919388
Invoice number                                           39415674


Thank you for choosing FedEx.




  CV19919388 / 39415674 / LIBERTY MUTUAL GENERAL INSURANCE COMPANY / 2019-8-10 05:19
